Citation Nr: 1205307	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to the service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to October 1972 and from January 1975 to December 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied entitlement to a disability rating in excess of 10 percent for the service-connected hypertension; and, denied service connection for diabetes mellitus with diabetic complications, including eye condition, kidney condition and poor circulation.

In the April 2006 examination report, the examiner indicated that functional impairment related to the hypertension is the swelling of the legs and feet.  This raises the issue of whether service connection is warranted for a disability manifested by swelling of the legs and feet.  As this matter has not been adjudicated or certified to the Board, it is referred to the RO for the appropriate consideration.  

The issue of entitlement to service connection for diabetes mellitus with diabetic complications, including eye condition, kidney condition and poor circulation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the period covered by this appeal, the service-connected hypertension has never been manifested by systolic readings predominantly 200 or more; or, diastolic readings predominantly 110 or more.  



CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected hypertension have not been met at any time covered by this claim.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.7, 4.104, Diagnostic Code 7101 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran filed his claim of service connection for diabetes mellitus type II, and his claim for an increased rating for the service-connected hypertension in November 2005.  In January 2006, the RO issued a duty-to-assist letter to the Veteran that provided the Veteran with notice of how to substantiate a claim for an increased evaluation.  The notice explained what evidence VA would obtain on behalf of the Veteran and what evidence the Veteran should provide.  In response, the Veteran indicated in April 2006 that he had no other evidence to submit at that time.  

The January 2006 letter did not provide evidence of how disability ratings and effective dates are assigned, pursuant to Dingess.  However, this notice was provided by way of a March 2006 letter from the RO.  Moreover, in a November 2008 letter, issued to the Veteran after his notice of disagreement (NOD) with the November 2006 rating decision on appeal, the RO specifically provided notice of how VA determines the disability rating and also provided the specific rating criteria pertinent to rating hypertension.  Thus, the RO corrected the previous defect, and then issued a statement of the case, readjudicating the issue in December 2008.  The foregoing was in compliance with the holding in Dingess.  

In sum, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and afforded the Veteran the opportunity to give testimony before the Board.  The medical examination report of April 2006 is adequate because it is based on current findings and provides findings relative to the criteria in the regulations.  The outpatient treatment records also provide objective findings that support the findings obtained on examination.  The record is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the service-connected hypertension issue on appeal have been obtained and associated with the Veteran's claims file.  

In the Veteran's notice of disagreement (NOD), received at the RO in May 2007, he refers to an April 2007 report in his claim file from Dr. A.M, his VA primary care provider.  Upon review of the VA outpatient treatment records obtained and associated with the claims file by the RO, it appears that the Veteran was actually referring to a May 2, 2007, VA medical record in which the VA physician noted the Veteran's concerns that his diabetes was a complication of his service-connected hypertension and that an increased rating had not been assigned for hypertension.  A review of the VA treatment records does not show any indication that the VA outpatient treatment records are incomplete, accordingly, the Board may proceed without prejudice with respect to the hypertension claim.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating - hypertension

The Veteran seeks a disability rating in excess of 10 percent for the service-connected hypertension. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3. 

The regulations pertaining to the evaluation of hypertension were amended during the pendency of the Veteran's appeal.  See 71 Fed. Reg. 52460  (Sept. 6, 2006) (effective Oct. 6, 2006).  The VA General Counsel held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The regulation change has no effect on the Veteran's claim for increase because it deals with separate ratings for cardiovascular disease, which is not at issue in this case.  

Under Diagnostic Code 7101, a 10 percent evaluation is assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more, while a 60 percent evaluation, the highest available schedular rating, is assigned for diastolic pressure predominantly 130 or more. 

Explanatory Note (1) prior to the regulatory change indicated that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  Explanatory Note (2) advised the rater to evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

To eliminate the confusion regarding whether or not separate evaluations for hypertension and hypertensive heart disease were appropriate, it was proposed to add a new note (3) under diagnostic code 7101 stating that hypertension will be separately evaluated from hypertensive heart disease and other types of heart disease.  See 67 Fed. Reg. 54,396 (August 22, 2002). 

Effective October 6, 2006, VA amended the Schedule for Rating Disabilities by adding guidelines for evaluating certain respiratory and cardiovascular disorders, including an explanation that hypertension will be separately evaluated from hypertensive and other heart diseases.  71 Fed. Reg. 52457 -01 (Sept. 6, 2006).  This clarification is currently codified at 38 C.F.R. § 4.104 , Diagnostic Code 7101 Note (3).  It was noted that the provisions of this amendment shall apply to all applications for benefits received by VA on or after the effective date of this final rule.  Id.  

The Veteran's claim for an increased rating for the service-connected hypertension was received at the RO in November 2005.  VA outpatient treatment records dated within the year prior to that date do not show evidence of diastolic pressure readings (the lower number) predominantly 110 or higher; or, systolic pressure readings (the upper number) of predominantly 200 or higher.  For example, a March 2005 VA outpatient progress note shows that the Veteran's blood pressure was 178/103.  It was noted that the Veteran's blood pressure was still not well-controlled at that time.  

In April 2005, the Veteran called his VA primary care provider to report that he had discontinued Metoprolol, Lisinopril, and Nifedipine because of swelling in his right lower extremity.  He had reportedly resumed his old medications of Atenolol, HCTZ and Potassium and indicated that his last reading was 138/79.  

Similarly, records dated from the time the Veteran filed his claim for increase do not show systolic pressure predominantly 200 or higher and/or diastolic pressure predominantly 110 or higher.  For example, a November 2005 progress note indicates that blood pressure reading was recorded as 135/79 on that day and a February 2006 progress note indicates that the Veteran's blood pressure reading was 134/88 on that day.  

At a VA compensation and pension examination conducted in April 2006, the Veteran's blood pressure was read three times.  The readings were 130/90, 130/90, and 128/88.  The examiner noted that the Veteran's blood pressure was controlled with medication, including Lisinopril, and Glipizide.  As such, additional readings were not obtained on different days.  The examination report also noted that an examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly or cor pulmonale.  Examination of the extremities did not reveal any ulceration, edema or stasis dermatitis.  There was no clubbing or cyanosis.  Chest x-ray and EKG were within normal limits.  

At a June 2006 VA compensation and pension examination for diabetes, the Veteran's blood pressure was again read three times.  The readings were 150/100, 160/100, and 160/100.  In an addendum to that examination, the examiner noted that the Veteran's hypertension was aggravated by his non-service-connected diabetes.  The examiner explained that the Veteran's diabetes mellitus will cause vascular disease and stenosis that over time will increase the after-load and worsen the pre-existing hypertension.  

Blood pressure reading on September 2006 was recorded as 130/76.  

In a May 2007 VA outpatient progress note, the Veteran's treating provider noted that the Veteran's dose of lisinopril was increased to 40 mg daily to more optimally control his blood pressure, which was noted to be 144/100 on that day.  A reading of 153/108 was also recorded on that date.  In October 2007, his blood pressure was noted to be 138/92.

A February 2008 VA outpatient record notes a blood pressure reading of 139/84.  In June 2008, the reading was 129/85, and in October 2008, the reading was 122/81.  Finally, in November 2008, blood pressure readings were 142/81 on one day, and on another day, a reading of 140/90 was obtained, with a repeat reading on the same day of 144/91.  

In sum, the Veteran's blood pressure readings have fluctuated somewhat during the course of the appeal; however, there has been no reading showing the diastolic pressure at 110 or higher; and, there has never been a reading showing the systolic pressure of 200 or higher, as noted above.  Although the examiner stated that the Veteran's hypertension was aggravated by his diabetes, it was not aggravated so much that it was raised to the point that the criteria for the next higher rating of 20 percent were more nearly approximated at any time during the period covered by this appeal.  

Additionally, the record shows that the Veteran maintains regular treatment for control of his blood pressure and his medications are adjusted as needed to control the blood pressure as well as possible.  

Given that the criteria are not met for the assignment of a disability rating in excess of 10 percent for the service-connected hypertension, a higher rating is not warranted.  The Veteran's statements regarding his symptoms are considered competent, credible, and probative, however, the totality of the evidence, as discussed above, shows that a higher rating is not warranted.  Further, staged ratings are not for assignment as there is no time during the period of time covered by this claim during which the hypertension disability warrants a higher rating.  

The preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the service-connected hypertension; there is no doubt to be resolved; and a rating in excess of 10 percent is not warranted.  38 U.S.C.A. § 5107(b) , 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected hypertension disorder under consideration here is exceptional or renders impracticable the application of the regular schedular standards.  Importantly, the Veteran has lost no time from work as a result of the hypertension, and his blood pressure readings are objective findings that can be rated accordingly based on the criteria set forth in the regulations.  The noted functional impairment with respect to the legs that was referenced by the April 2006 examiner has been referred to the RO for adjudication.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular schedular standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A disability rating in excess of 10 percent for the service-connected hypertension is denied.  


REMAND

The Veteran seeks service connection for diabetes and complications therefrom.  He believes that his diabetes mellitus developed as a result of his service-connected hypertension.  

At a June 2006 VA examination, it was noted that the Veteran was first diagnosed with diabetes one year prior, and had a history of hypertension for 31 years.  The examiner also noted that the Veteran had diabetic nephropathy and chronic stasis dermatitis.  The examiner indicated that the Veteran's renal condition (nephropathy), "is a complication of diabetes because the onset of the condition is deemed to be a complication of the diabetes in relation to the diabetes onset."  The examiner also noted that the diabetes did not cause any restriction of activities and the Veteran did not have a non-diabetic condition that was aggravated by the diabetes.  In an addendum to that examination report, the examiner added that the chronic stasis dermatitis was not secondary to or aggravated by diabetes; and, that the hypertension was aggravated by diabetes, but not secondary to it.  The examiner explained that diabetes mellitus would cause vascular disease and stenosis and that over time it would increase the after-load and worsen the pre-existing hypertension.  It is noted that the examiner did not address whether the service-connected hypertension either caused or aggravated the nonservice-connected diabetes mellitus.  Accordingly, the examination report is insufficient.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In a November 2006 rating decision, the RO denied the Veteran's claim.  The RO determined that the Veteran did not have service in Vietnam during the Vietnam War era; and, therefore the presumption of service connection for Agent Orange exposed Veteran's who develop diabetes mellitus at some point after service did not apply to this Veteran.  

The RO noted that the Veteran did serve in Korea; and, significantly, in a June 2007 RO development worksheet, it is noted that the RO was to provide a letter requesting that he provide the name of the unit that he served with in Korea because he could possibly have served in the DMZ where agent orange was used.  It was also noted that the Veteran's Army personnel (201) file was to be obtained to assist in verifying his duty assignments.  

In a June 2007 letter from the RO, the Veteran was requested to provide the name of his unit with which he served in Korea.  To the Board's knowledge, the Veteran did not respond to that request.  

Nevertheless, the RO did obtain the Veteran's personnel file, and these records appear to show the Veteran's unit of assignment in Korea from August 1971 to October 1972 was with the D Btry, 7th Bn (HAKW) 2dArty.  Additionally, from May 1975 to September 1975, it appears that the Veteran was assigned to the 45th TransCo 194th MaintBn in Korean.  The presumption of herbicide exposure applies to veterans who served between April 1, 1968, and August 31, 1971, in a unit that VA or the Department of Defense has determined to have operated an area in or near the Korean DMZ.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  D Btry, 7th Bn, 2d Arty is not one of the listed units.  M21-1MR, IV.ii.2.C.10.p.  Nevertheless, the Veteran, through his accredited representative, argued that "[i]t may be incumbent upon the Secretary to verify the geographic location in which Veteran served in Korea."  Before a decision on the merits can be reached, this issue must first be resolved.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he report the approximate dates, location and nature of alleged exposure to herbicides, if any.  Then conduct any development deemed warranted pursuant to the Adjudication Procedures Manual, M21-1MR, IV,ii,2,C,10,o.

2.  Associate with the claims file outstanding VA treatment records pertaining to the Veteran.  

3.  Request an opinion from the examiner who provided the 2006 opinion with respect to the claim for service connection for diabetes mellitus or from another qualified examiner.  Request an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diabetes mellitus is due to or caused by the service-connected hypertension.  Also, is it at least as likely as not that diabetes mellitus is aggravated (i.e., worsened) beyond the natural progress by the service-connected hypertension.  Finally, is it at least as likely as not that diabetes mellitus either began in or is related to the Veteran's active service.  A complete rationale should be provided with respect to each question.  The examiner should review the claims folder and indicate in the report that such review occurred.  If the examiner determines that another examination is warranted in order to respond to the above questions, an examination should be scheduled.  

4.  After completion of the above development, readjudicate the Veteran's claim.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, and afforded an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


